Opinion by
Hurt, J.
§13. Judgment, when not final; if not final, appeal from will he dismissed. This was a suit by appellee against appellant and one John Burton. The verdict of the juxy was: “We, the jury find for the plaintiff: the sum of ($500) five hundred dollars. ” The judgment is, “that the plaintiff Nettie Davis do have and recover of and from the defexxdant Axxnie Wheeler the sum of five hundred dollars axxd all costs,” etc. This is not a final judgment, in that it does not dispose of the case as to the defendant John Burton, axxd hence this court has no jurisdiction of the appeal. [W. & W. Con. Rep. § 24.]
Appeal dismissed.